In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   Nos. 06-15-00230-CR,
             06-15-00232-CR, 06-16-00023-CR,
                    & 06-16-00026, CR


              DONYELLE REEL, Appellant
                         V.
             THE STATE OF TEXAS, Appellee

             BENNIE RAY GREEN, Appellant
                         V.
             THE STATE OF TEXAS, Appellee

             JOEY HUDDLESTON, Appellant
                         V.
             THE STATE OF TEXAS, Appellee

           BRYAN KEITH ROBERTS, Appellant
                        V.
            THE STATE OF TEXAS, Appellee


       On Appeal from the 124th & 188th District Courts
                     Gregg County, Texas
  Trial Court Nos. 44996-A, 44,842-A, 44,921-B, & 45160-A



        Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       There are four separate, unrelated appeals pending before this Court that were presided

over by the same trial judge and that were reported, for the most part, by the same official court

reporter, Grelyn Freeman. Because these records are all currently due in fairly close proximity to

one another and because Ms. Freeman has already indicated in three of the four matters that she is

in need of additional time to complete the records, we have determined that it would benefit both

the Court and Ms. Freeman for us to enter a scheduling order establishing new filing deadlines for

the reporter’s records in each of these four matters. The table below lists the four matters by cause

number and style, indicates the current due date of the record and then, in the last column, identifies

the new filing deadline established by this order.

  CAUSE NUMBER                      CASE STYLE                  CURRENT DUE DATE      NEW DUE DATE
 06-15-00230-CR      Donyelle Reel v. The State of Texas            04/15/2016          05/06/2016
                     Bennie Ray Green v.
 06-15-00232-CR                                                     04/18/2016          05/20/2016
                       The State of Texas
 06-16-00023-CR      Joey Huddleston v. The State of Texas          04/27/2016          06/03/2016
                     Bryan Keith Roberts v.
 06-16-00026-CR                                                     06/23/2016          06/23/2016
                       The State of Texas

       Our goal in entering this scheduling order is to provide Ms. Freeman with additional time

in which to complete these records and to obviate the need for additional motions for extensions

of time in these matters. While we recognize the possibility that extenuating circumstances could

arise, Ms. Freeman is cautioned that only truly extraordinary circumstances will justify further

extensions of time in any of these matters.


                                                       BY THE COURT

Date: April 26, 2016


                                                  2